130
1111
et

55

t_'>
D..

°" ’vv
' .)"A»~ Al.~rw\v, 733 73 z¢,»
Telephone: Z“" 3 ?‘1 - 2 er r'

FHXZ zt"u ‘ 2‘!"7 » 76;"1"

 

"‘A defendant in a criminal case has the right of appeal under Code of Criminal Procedure Article 44.02 and tiresc rules. This trial court shall enters codification

' of the defendant‘s right ol` appeal each time it enters a judgement of' guilt or other appealable order. ln a plea bargain case - that is, a case in which a defendant’s plea

was guilty or nolo contedere and the punishment did not exceed the punishment recommended by the prosecutor and agreed to by the defendant - a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled nn before tria|, or (B) atter getting the trial eourt’s permission to appeot." TEXAS
auto 0F or APPEI.LATE raocaouat-: 25.2(3)(2}.